2005 PERFORMANCE PLAN

OF

THE GOODYEAR TIRE & RUBBER COMPANY

1. PURPOSE.

The purposes of the 2005 Performance Plan of The Goodyear Tire & Rubber Company
(the “Plan”) are to advance the interests of the Company and its shareholders by
strengthening the ability of the Company to attract, retain and reward highly
qualified officers and other employees, to motivate officers and other selected
employees to achieve business objectives established to promote the long term
growth, profitability and success of the Company, and to encourage ownership of
the Common Stock of the Company by participating officers and other selected
employees. The Plan authorizes performance based stock and cash incentive
compensation in the form of stock options, stock appreciation rights, restricted
stock, performance grants and awards, and other stock-based grants and awards.

2. DEFINITIONS.

For the purposes of the Plan, the following terms shall have the following
meanings:

(a) “ADJUSTED NET INCOME” means, with respect to any calendar or other fiscal
year of the Company, the amount reported as “Net Income” in the audited
Consolidated Income Statement of the Company and Subsidiaries for such year (as
set forth in the Company’s Annual Report to Shareholders for such year),
adjusted to exclude any of the following items: (i) extraordinary items (as
described in Accounting Principles Board Opinion No. 30); (ii) gains or losses
on the disposition of discontinued operations; (iii) the cumulative effects of
changes in accounting principles; (iv) the writedown of any asset; and
(v) charges for restructuring and rationalization programs.

(b) “ANNUAL NET INCOME PER SHARE” means, with respect to any calendar or other
fiscal year of the Company in respect of which a determination thereof is being
or to be made, the Adjusted Net Income for such year divided by the average
number of shares of Common Stock outstanding during such year.

(c) “AWARD” means any payment or settlement in respect of a grant made pursuant
to the Plan, whether in the form of shares of Common Stock or in cash, or in any
combination thereof.

(d) “BOARD OF DIRECTORS” means the Board of Directors of the Company.

(e) “CODE” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute thereto, together with the published
rulings, regulations and interpretations duly promulgated thereunder.

(f) “COMMITTEE” means the committee of the Board of Directors established and
constituted as provided in Section 5 of the Plan.

(g) “COMMON STOCK” means the common stock, without par value, of the Company, or
any security issued by the Company in substitution or exchange therefor or in
lieu thereof.

(h) “COMMON STOCK EQUIVALENT” means a Unit (or fraction thereof, if authorized
by the Committee) substantially equivalent to a hypothetical share of Common
Stock, credited to a Participant and having a value at any time equal to the
Fair Market Value of a share of Common Stock (or such fraction thereof) at such
time.

(i) “COMPANY” means The Goodyear Tire & Rubber Company, an Ohio corporation, or
any successor corporation.

(j) “COVERED EMPLOYEE” means any person who is a “covered employee” within the
meaning of Section 162(m) of the Code.

(k) “CUMULATIVE NET INCOME” means, in respect of any Performance Period, the
aggregate cumulative amount of the Adjusted Net Income for the calendar or other
fiscal years of the Company during such Performance Period.

(l) “CUMULATIVE NET INCOME PER SHARE” means, in respect of any Performance
Period, the aggregate cumulative amount of the Annual Net Income Per Share for
the calendar or other fiscal years of the Company during such Performance
Period.

(m) “DIVIDEND EQUIVALENT” means, in respect of a Common Stock Equivalent and
with respect to each dividend payment date for the Common Stock, an amount equal
to the cash dividend on one share of Common Stock payable on such dividend
payment date.

(n) “EMPLOYEE” means any individual, including any officer of the Company, who
is on the active payroll of the Company or a Subsidiary at the relevant time.

(o) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.

(p) “FAIR MARKET VALUE” means, in respect of any date on or as of which a
determination thereof is being or to be made, the average of the high and low
per share sale prices of the Common Stock reported on the New York Stock
Exchange Composite Transactions tape on such date, or, if the Common Stock was
not traded on such date, on the next preceding day on which sales of shares of
the Common Stock were reported on the New York Stock Exchange Composite
Transactions tape.

(q) “INCENTIVE STOCK OPTION” means any option to purchase shares of Common Stock
granted pursuant to the provisions of Section 6 of the Plan that is intended to
be and is specifically designated as an “incentive stock option” within the
meaning of Section 422(b) of the Code.

(r) “NON-QUALIFIED STOCK OPTION” means any option to purchase shares of Common
Stock granted pursuant to the provisions of Section 6 of the Plan that is not an
Incentive Stock Option.

(s) “PARTICIPANT” means any Employee of the Company or a Subsidiary who

receives a grant or Award under the Plan.

(t) “PERFORMANCE GRANT” means a grant made pursuant to Section 9 of the Plan,
the Award of which is contingent on the achievement of specific Performance
Goals during a Performance Period, determined using a specific Performance
Measure, all as specified in the grant agreement relating thereto.

(u) “PERFORMANCE GOALS” mean, with respect to any applicable grant made pursuant
to the Plan, the one or more targets, goals or levels of attainment required to
be achieved in terms of the specified Performance Measure during the specified
Performance Period, all as set forth in the related grant agreement.

(v) “PERFORMANCE MEASURE” means, with respect to any applicable grant made
pursuant to the Plan, one or more of the criteria identified at Section 9(c) of
the Plan selected by the Committee for the purpose of establishing, and
measuring attainment of, Performance Goals for a Performance Period in respect
of such grant, as provided in the related grant agreement.

(w) “PERFORMANCE PERIOD” means, with respect to any applicable grant made
pursuant to the Plan, the one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select during which the
attainment of one or more Performance Goals will be measured to determine
whether, and the extent to which, a Participant is entitled to receive payment
of an Award pursuant to such grant.

(x) “PLAN” means this 2005 Performance Plan of the Company, as set forth herein
and as hereafter amended from time to time in accordance with the terms hereof.

(y) “RESTRICTED STOCK” means shares of Common Stock issued pursuant to a
Restricted Stock Grant under Section 8 of the Plan so long as such shares remain
subject to the restrictions and conditions specified in the grant agreement
pursuant to which such Restricted Stock Grant is made.

(z) “RESTRICTED STOCK GRANT” means a grant made pursuant to the provisions of
Section 8 of the Plan.

(aa) “STOCK APPRECIATION RIGHT” means a grant in the form of a right to benefit
from the appreciation of the Common Stock made pursuant to Section 7 of the
Plan.

(bb) “STOCK OPTION” means and includes any Non-Qualified Stock Option and any
Incentive Stock Option granted pursuant to Section 6 of the Plan.

(cc) “SUBSIDIARY” means any corporation or entity in which the Company directly
or indirectly owns or controls 50% or more of the equity securities issued by
such corporation or entity having the power to vote for the election of
directors.

(dd) “UNIT” means a bookkeeping entry used by the Company to record and account
for the grant, settlement or, if applicable, deferral of an Award until such
time as such Award is paid, canceled, forfeited or terminated, as the case may
be, which, except as otherwise specified by the Committee, shall be equal to one
Common Stock Equivalent.

3. EFFECTIVE DATE; TERM.

(a) EFFECTIVE DATE. The Plan shall be effective on April 26, 2005, upon approval
by the shareholders of the Company at the 2005 annual meeting of shareholders or
any adjournments thereof.

(b) TERM. The Plan shall remain in effect until April 26, 2008, unless sooner
terminated by the Board of Directors. Termination of the Plan shall not affect
grants and Awards then outstanding.

4. SHARES OF COMMON STOCK SUBJECT TO PLAN.

(a) MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. The maximum
aggregate number of shares of Common Stock which may be issued pursuant to the
Plan, subject to adjustment as provided in Section 4(b) of the Plan, shall be
twelve million, plus any shares of Common Stock issued under the Plan that are
forfeited back to the Company or are canceled. The shares of Common Stock which
may be issued under the Plan may be authorized and unissued shares or issued
shares reacquired by the Company. No fractional share of the Common Stock shall
be issued under the Plan. Awards of fractional shares of the Common Stock, if
any, shall be settled in cash.

(b) ADJUSTMENTS UPON CHANGES IN CAPITAL STRUCTURE. In the event of any change in
the capital structure, capitalization or Common Stock of the Company such as a
stock dividend, stock split, recapitalization, merger, consolidation, split-up,
combination or exchange of shares or other form of reorganization, or any other
change affecting the Common Stock, such proportionate adjustments, if any, as
the Board of Directors in its discretion may deem appropriate to reflect such
change shall be made with respect to: (i) the maximum number of shares of Common
Stock which may be (1) issued pursuant to the Plan, (2) the subject of any type
of grant or Award under the Plan, and (3) granted, Awarded or issued to any
Participant pursuant to any provision of the Plan; (ii) the number of shares of
Common Stock subject to any outstanding Stock Option, Stock Appreciation Right
or other grant or Award made to any Participant under the Plan; (iii) the per
share exercise price in respect of any outstanding Stock Options and Stock
Appreciation Rights; (iv) the number of shares of Common Stock and the number of
Units or the value of such Units, as the case may be, which are the subject of
other grants and Awards then outstanding under the Plan; and (v) any other term
or condition of any grant affected by any such change.

5. ADMINISTRATION.

(a) THE COMMITTEE. The Plan shall be administered by the Committee to be
appointed from time to time by the Board of Directors and comprised of not less
than three of the then members of the Board of Directors who qualify as
“non-employee directors” within the meaning of Rule 16(b)-3 promulgated under
the Exchange Act and as “outside directors” within the meaning of Section 162(m)
of the Code. Members of the Committee shall serve at the pleasure of the Board
of Directors. The Board of Directors may from time to time remove members from,
or add members to, the Committee. A majority of the members of the Committee
shall constitute a quorum for the transaction of business and the acts of a
majority of the members present at any meeting at which a quorum is present
shall be the acts of the Committee. Any one or more members of the Committee may
participate in a meeting by conference telephone or similar means where all
persons participating in the meeting can hear and speak to each other, which
participation shall constitute presence in person at such meeting. Action
approved in writing by a majority of the members of the Committee then serving
shall be fully as effective as if the action had been taken by unanimous vote at
a meeting duly called and held. The Company shall make grants and effect Awards
under the Plan in accordance with the terms and conditions specified by the
Committee, which terms and conditions shall be set forth in grant agreements
and/or other instruments in such forms as the Committee shall approve.

(b) COMMITTEE POWERS. The Committee shall have full power and authority to
operate and administer the Plan in accordance with its terms. The powers of the
Committee include, but are not limited to, the power to: (i) select Participants
from among the Employees of the Company and Subsidiaries; (ii) establish the
types of, and the terms and conditions of, all grants and Awards made under the
Plan, subject to any applicable limitations set forth in, and consistent with
the express terms of, the Plan; (iii) make grants and pay or otherwise effect
Awards subject to, and consistent with, the express provisions of the Plan;
(iv) establish Performance Goals, Performance Measures and Performance Periods,
subject to, and consistent with, the express provisions of the Plan; (v) reduce
the amount of any grant or Award; (vi) prescribe the form or forms of grant
agreements and other instruments evidencing grants and Awards under the Plan;
(vii) pay and to defer payment of Awards on such terms and conditions, not
inconsistent with the express terms of the Plan, as the Committee shall
determine; (viii) direct the Company to make conversions, accruals and payments
pursuant to the Plan; (ix) construe and interpret the Plan and make any
determination of fact incident to the operation of the Plan; (x) promulgate,
amend and rescind rules and regulations relating to the implementation,
operation and administration of the Plan; (xi) adopt such modifications,
procedures and subplans as may be necessary or appropriate to comply with the
laws of other countries with respect to Participants or prospective Participants
employed in such other countries; (xii) delegate to other persons the
responsibility for performing administrative or ministerial acts in furtherance
of the Plan; (xiii) engage the services of persons and firms, including banks,
consultants and insurance companies, in furtherance of the Plan’s activities;
and (xiv) make all other determinations and take all other actions as the
Committee may deem necessary or advisable for the administration and operation
of the Plan.

(c) COMMITTEE’S DECISIONS FINAL. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration or
application of the Plan, and of any grant agreement, shall be final, conclusive
and binding upon all Participants, and all persons claiming through
Participants, affected thereby.

(d) ADMINISTRATIVE ACCOUNTS. For the purpose of accounting for Awards deferred
as to payment, the Company shall establish bookkeeping accounts expressed in
Units bearing the name of each Participant receiving such Awards. Each account
shall be unfunded, unless otherwise determined by the Committee in accordance
with Section 15(d) of the Plan.

(e) CERTIFICATIONS. In respect of each grant under the Plan to a Covered
Employee which the Committee intends to be “performance based compensation”
under Section 162(m) of the Code, the provisions of the Plan and the related
grant agreement shall be construed to confirm such intent, and to conform to the
requirements of Section 162(m) of the Code, and the Committee shall certify in
writing (which writing may include approved minutes of a meeting of the
Committee) that the applicable Performance Goal(s), determined using the
Performance Measure specified in the related grant agreement, was attained
during the relevant Performance Period at a level that equaled or exceeded the
level required for the payment of such Award in the amount proposed to be paid
and that such Award does not exceed any applicable Plan limitation.

6. STOCK OPTIONS.

(a) IN GENERAL. Options to purchase shares of Common Stock may be granted under
the Plan and may be Incentive Stock Options or Non-Qualified Stock Options. All
Stock Options shall be subject to the terms and conditions of this Section 6 and
shall contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Committee shall determine. Stock Options
may be granted in addition to, or in tandem with or independent of, Stock
Appreciation Rights or other grants and Awards under the Plan. The Committee may
grant Stock Options that provide for the automatic grant of a replacement Stock
Option if payment of the exercise price and/or any related withholding taxes is
made by tendering (whether by physical delivery or by attestation) shares of
Common Stock or by having shares of Common Stock withheld by the Company. The
replacement Stock Option would cover the number of shares of Common Stock
tendered or withheld, would have a per share exercise price equal to at least
100% of the Fair Market Value of a share of Common Stock on the date of the
exercise of the original Stock Option, and would have such other terms and
conditions as may be specified by the Committee and set forth in the related
grant agreement.

(b) ELIGIBILITY AND LIMITATIONS. Any officer of the Company and any other
employee of the Company or a Subsidiary may be granted Stock Options. The
Committee shall determine, in its discretion, the Employees to whom Stock
Options will be granted, the timing of such grants, and the number of shares of
Common Stock subject to each Stock Option granted; provided, that (i) the
maximum aggregate number of shares of Common Stock which may be issued and
delivered upon the exercise of Non-Qualified Stock Options granted under the
Plan shall be ten million, (ii) the maximum aggregate number of shares of Common
Stock which may be issued and delivered upon the exercise of Incentive Stock
Options shall be five million, (iii) the maximum number of shares of Common
Stock in respect of which Stock Options may be granted to any Employee during
any calendar year shall be 500,000, and (iv) in respect of Incentive Stock
Options, the aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which an Incentive Stock Option becomes exercisable for the first time by a
Participant during any calendar year shall not exceed $100,000, or such other
limit as may be required by the Code, except that, if authorized by the
Committee and provided for in the related grant agreement, any portion of any
Incentive Stock Option that cannot be exercised as such because of this
limitation may be converted into and exercised as a Non-Qualified Stock Option.
In no event shall any Stock Option or Stock Appreciation Right be granted to a
Participant in exchange for the Participant’s agreement to the cancellation of
one or more Stock Options or Stock Appreciation Rights then held by such
Participant if the exercise price of the new grant is lower than the exercise
price of the grant to be cancelled and in no event shall any Stock Option or
Stock Appreciation Right be amended to reduce the option price, except as
contemplated by Section 4(b) of the Plan.

(c) OPTION EXERCISE PRICE. The per share exercise price of each Stock Option
granted under the Plan shall be determined by the Committee prior to or at the
time of grant, but in no event shall the per share exercise price of any Stock
Option be less than 100% of the Fair Market Value of the Common Stock on the
date of the grant of such Stock Option.

(d) OPTION TERM. The term of each Stock Option shall be fixed by the Committee;
except that in no event shall the term of any Stock Option exceed ten years
after the date such Stock Option is granted.

(e) EXERCISABILITY. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at the date of grant; provided, however, that no Stock Option shall be
exercisable during the first six months after the date such Stock Option is
granted. No Stock Option may be exercised unless the holder thereof is at the
time of such exercise an Employee and has been continuously an Employee since
the date such Stock Option was granted, except that the Committee may permit the
exercise of any Stock Option for any period following the Participant’s
termination of employment not in excess of the original term of the Stock Option
on such terms and conditions as it shall deem appropriate and specify in the
related grant agreement.

(f) METHOD OF EXERCISE. A Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price, plus any required withholding taxes, in cash or, if
permitted by the terms of the related grant agreement or otherwise approved in
advance by the Committee, in shares of Common Stock already owned by the
Participant valued at the Fair Market Value of the Common Stock on the date of
exercise. The Committee may also permit Participants, either on a selective or
aggregate basis, to simultaneously exercise Stock Options and sell the shares of
Common Stock thereby acquired pursuant to a brokerage or similar arrangement
approved in advance by the Committee and to use the proceeds from such sale to
pay the exercise price and withholding taxes.

7. STOCK APPRECIATION RIGHTS.

(a) IN GENERAL. Stock Appreciation Rights in respect of shares of Common Stock
may be granted under the Plan alone, in tandem with, in addition to or
independent of a Stock Option or other grant or Award under the Plan. A Stock
Appreciation Right entitles a Participant to receive an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the Fair Market Value of a share of Common Stock on the date of
grant of the Stock Appreciation Right, or such other higher price as may be set
by the Committee, multiplied by the number of shares of Common Stock with
respect to which the Stock Appreciation Right shall have been exercised.

(b) ELIGIBILITY AND LIMITATIONS. Any officer of the Company and any other
Employee of the Company or a Subsidiary selected by the Committee may be granted
Stock Appreciation Rights. The Committee shall determine, in its discretion, the
Employees to whom Stock Appreciation Rights will be granted, the timing of such
grants and the number of shares of Common Stock in respect of which each Stock
Appreciation Right is granted; provided that (i) the maximum aggregate number of
shares of Common Stock in respect of which Stock Appreciation Rights may be
granted shall be 2.5 million, (ii) the maximum aggregate number of shares of
Common Stock which may be issued and delivered in payment or settlement of Stock
Appreciation Rights shall be two million, and (iii) the maximum number of shares
of Common Stock in respect of which Stock Appreciation Rights may be granted to
any Employee during any calendar year shall be 100,000.

(c) EXERCISABILITY; EXERCISE; FORM OF PAYMENT. A Stock Appreciation Right may be
exercised by a Participant at such time or times and in such manner as shall be
authorized by the Committee and set forth in the related grant agreement, except
that in no event shall a Stock Appreciation Right be exercisable within the
first six months after the date of grant. The Committee may provide that a Stock
Appreciation Right shall be automatically exercised on one or more specified
dates. No Stock Appreciation Right may be exercised unless the holder thereof is
at the time of exercise an Employee and has been continuously an Employee since
the date the Stock Appreciation Right was granted, except that the Committee may
permit the exercise of any Stock Appreciation Right for any period following the
Participant’s termination of employment not in excess of the original term of
the Stock Appreciation Right on such terms and conditions as it shall deem
appropriate and specify in the related grant agreement. A Stock Appreciation
Right may be exercised, in whole or in part, by giving the Company a written
notice specifying the number of shares of Common Stock in respect of which the
Stock Appreciation Right is to be exercised. Stock Appreciation Rights may be
paid upon exercise in cash, in shares of Common Stock, or in any combination of
cash and shares of Common Stock as determined by the Committee.

8. RESTRICTED STOCK GRANTS AND AWARDS.

(a) IN GENERAL. A Restricted Stock Grant is the issue of shares of Common Stock
in the name of an Employee, which issuance is subject to such terms and
conditions as the Committee shall deem appropriate, including, without
limitation, restrictions on the sale, assignment, transfer or other disposition
of such shares and the requirement that the Employee forfeit such shares back to
the Company (i) upon termination of employment for specified reasons within a
specified period of time, or (ii) if any specified Performance Goals are not
achieved during a specified Performance Period, or (iii) if such other
conditions as the Committee may specify are not satisfied.

(b) ELIGIBILITY AND LIMITATIONS. Any officer of the Company and any other key
Employee of the Company or a Subsidiary selected by the Committee may receive a
Restricted Stock Grant. The Committee, in its sole discretion, shall determine
whether a Restricted Stock Grant shall be made, the Employee to receive the
Restricted Stock Grant, and the conditions and restrictions imposed on the
Restricted Stock Grant. The maximum number of shares of Common Stock which may
be issued as Restricted Stock under the Plan shall be 500,000. The maximum
number of shares of Common Stock which may be issued to any Employee as
Restricted Stock during any calendar year shall not exceed 100,000. The maximum
amount any Employee may receive as a Restricted Stock Grant in any calendar year
shall not exceed $8 million, determined using the Fair Market Value of such
Restricted Stock Grant as at the date of the grant thereof.

(c) RESTRICTION PERIOD. Restricted Stock Grants shall provide that in order for
a Participant to receive shares of Common Stock free of restrictions, the
Participant must remain in the employment of the Company or its Subsidiaries,
subject to such exceptions as the Committee may deem appropriate and specify in
the related grant agreement, for a period of not less than three years
commencing on the date of the grant and ending on such later date or dates as
the Committee may designate at the time of the grant (the “Restriction Period”).
The Committee, in its sole discretion, may provide for the lapse of restrictions
in installments during the Restriction Period. The Committee may also establish
one or more Performance Goals that are required to be achieved during one or
more Performance Periods within the Restriction Period as a condition to the
lapse of the restrictions.

(d) RESTRICTIONS. The following restrictions and conditions shall apply to each
Restricted Stock Grant during the Restriction Period: (i) the Participant shall
not be entitled to delivery of the shares of the Common Stock; (ii) the
Participant may not sell, assign, transfer, pledge, hypothecate, encumber or
otherwise dispose of or realize on the shares of Common Stock subject to the
Restricted Stock Grant; and (iii) the shares of the Common Stock issued as
Restricted Stock shall be forfeited to the Company if the Participant for any
reason ceases to be an Employee prior to the end of the Restriction Period,
except due to circumstances specified in the related grant agreement or
otherwise approved by the Committee. The Committee may, in its sole discretion,
include such other restrictions and conditions as it may deem appropriate.

(e) PAYMENT. Upon expiration of the Restriction Period and if all conditions
have been satisfied and any applicable Performance Goals attained, the shares of
the Restricted Stock will be made available to the Participant, subject to
satisfaction of applicable withholding tax requirements, free of all
restrictions; provided, that the Committee may, in its discretion, require
(i) the further deferral of any Restricted Stock Grant beyond the initially
specified Restriction Period, (ii) that the Restricted Stock be retained by the
Company, and (iii) that the Participant receive a cash payment in lieu of
unrestricted shares of Common Stock.

(f) RIGHTS AS A SHAREHOLDER. A Participant shall have, with respect to shares of
Restricted Stock, all of the rights of a shareholder of the Company, including
the right to vote the shares and receive any cash dividends paid thereon. Stock
dividends distributed with respect to shares of Restricted Stock shall be
treated as additional shares under the Restricted Stock Grant and shall be
subject to the restrictions and other terms and conditions set forth therein.

9. PERFORMANCE GRANTS AND AWARDS.

(a) ELIGIBILITY AND TERMS. The Committee may grant to officers of the Company
and other key Employees of the Company and its Subsidiaries the prospective
contingent right, expressed in Units, to receive payments of shares of Common
Stock, cash or any combination thereof, with each Unit equivalent in value to
one share of Common Stock, or equivalent to such other value or monetary amount
as may be designated or established by the Committee (“Performance Grants”),
based upon Company performance over a specified Performance Period. The
Committee shall, in its sole discretion, determine the officers of the Company
and other key Employees eligible to receive Performance Grants. At the time each
Performance Grant is made, the Committee shall establish the Performance Period,
the Performance Measure and the targets to be attained relative to such
Performance Measure (the “Performance Goals”) in respect of such Performance
Grant. The number of shares of Common Stock and/or the amount of cash earned and
payable in settlement of a Performance Grant shall be determined at the end of
the Performance Period (a “Performance Award”).

(b) LIMITATIONS ON GRANTS AND AWARDS. The maximum number of shares of Common
Stock which may be issued pursuant to Performance Grants shall be 3.75 million.
The maximum number of shares which may be the subject of Performance Grants made
to any Participant in respect of any Performance Period or during any calendar
year shall be 200,000. The maximum amount any Participant may receive during any
calendar year as Performance Awards pursuant to Performance Grants shall not
exceed $10 million, determined using the Fair Market Value of such Performance
Awards as at the last day of the applicable Performance Period or Periods or as
at date or dates of the payment thereof, whichever is higher.

(c) PERFORMANCE GOALS, PERFORMANCE MEASURES AND PERFORMANCE PERIODS. Each
Performance Grant shall provide that, in order for a Participant to receive an
Award of all or a portion of the Units subject to such Performance Grant, the
Company must achieve certain Performance Goals over a designated Performance
Period having a minimum duration of one year, with attainment of the Performance
Goals determined using a specific Performance Measure. The Performance Goals and
Performance Period shall be established by the Committee in its sole discretion.
The Committee shall establish a Performance Measure for each Performance Period
for determining the portion of the Performance Grant which will be earned or
forfeited based on the extent to which the Performance Goals are achieved or
exceeded. In setting Performance Goals, the Committee may use a Performance
Measure based on any one, or on any combination, of the following Company
performance factors as the Committee deems appropriate: (i) Cumulative Net
Income Per Share; (ii) Cumulative Net Income; (iii) return on sales; (iv) total
shareholder return; (v) return on assets; (vi) economic value added; (vii) cash
flow; (viii) return on equity; (ix) cumulative operating income (which shall
equal consolidated sales minus cost of goods sold and selling, administrative
and general expense); (x) operating income before depreciation and amortization;
and (xi) return on invested capital. Performance Goals may include minimum,
maximum and target levels of performance, with the size of Performance Award
based on the level attained. Once established by the Committee and specified in
the grant agreement, and if and to the extent provided in or required by the
grant agreement, the Performance Goals and the Performance Measure in respect of
any Performance Grant (or any Restricted Stock Grant or Stock-Based Grant that
requires the attainment of Performance Goals as a condition to the Award) shall
not be changed. The Committee may, in its discretion, eliminate or reduce (but
not increase) the amount of any Performance Award (or Restricted Stock or
Stock-Based Award) that otherwise would be payable to a Participant upon
attainment of the Performance Goal(s).

(d) FORM OF GRANTS. Performance Grants may be made on such terms and conditions
not inconsistent with the Plan, and in such form or forms, as the Committee may
from time to time approve. Performance Grants may be made alone, in addition to,
in tandem with, or independent of other grants and Awards under the Plan.
Subject to the terms of the Plan, the Committee shall, in its discretion,
determine the number of Units subject to each Performance Grant made to a
Participant and the Committee may impose different terms and conditions on any
particular Performance Grant made to any Participant. The Performance Goals, the
Performance Period or Periods, and the Performance Measure(s) applicable to a
Performance Grant shall be set forth in the relevant grant agreement.

(e) PAYMENT OF AWARDS. Each Participant shall be entitled to receive payment in
an amount equal to the aggregate Fair Market Value (if the Unit is equivalent to
a share of Common Stock), or such other value as the Committee shall specify, of
the Units earned in respect of such Performance Award. Payment in settlement of
a Performance Award may be made in shares of Common Stock, in cash, or in any
combination of Common Stock and cash, and at such time or times, as the
Committee, in its discretion, shall determine.

10. OTHER STOCK-BASED GRANTS AND AWARDS.

(a) IN GENERAL. The Committee may make other grants and Awards pursuant to which
Common Stock is, or in the future may be, acquired by Participants, and other
grants and Awards to Participants denominated in Common Stock Equivalents or
other Units (“Stock-Based Grants”). Such Stock-Based Grants may be granted alone
or in addition to, in tandem with, or independent of any other grant made or
Award effected under the Plan.

(b) ELIGIBILITY AND TERMS. The Committee may make Stock-Based Grants to officers
of the Company and other key Employees of the Company and its Subsidiaries.
Subject to the provisions of the Plan, the Committee shall have authority to
determine the Employees to whom, and the time or times at which, Stock-Based
Grants will be made, the number of shares of Common Stock, if any, to be subject
to or covered by each Stock-Based Grant, and any and all other terms and
conditions of each Stock-Based Grant.

(c) LIMITATIONS. The aggregate number of shares of Common Stock issued to
Participants pursuant to Stock-Based Grants made and Awards effected pursuant to
this Section 10 shall not exceed 500,000. No Participant shall receive more than
50,000 shares of Common Stock in settlement of Stock-Based Awards during any
calendar year. The maximum amount any Participant may receive in Stock-Based
Awards during any calendar year shall not exceed $4 million, determined using
the Fair Market Value of any shares of Common Stock delivered in payment of the
Stock-Based Awards on the date or dates of the payment thereof.

(d) FORM OF GRANTS; PAYMENT OF AWARDS. Stock-Based Grants may be made in such
form or forms and on such terms and conditions, including the attainment of
specific Performance Goals, as the Committee, in its discretion, shall approve.
Payment of Stock-Based Awards may be made in cash, in shares of Common Stock, or
in any combination of cash and shares of Common Stock, and at such time or
times, as the Committee shall determine.

11. DEFERRALS.

The Committee may, whether at the time of grant or at anytime thereafter prior
to payment or settlement, require a Participant to defer, or permit (subject to
such conditions as the Committee may from time to time establish) a Participant
to elect to defer, receipt of all or any portion of any payment of cash or
shares of Common Stock that would otherwise be due to such Participant in
payment or settlement of any Award under the Plan. If any such deferral is
required by the Committee (or is elected by the Participant with the permission
of the Committee), the Committee shall establish rules and procedures for such
payment deferrals. The Committee may provide for the payment or crediting of
interest, at such rate or rates as it shall in its discretion deem appropriate,
on such deferred amounts credited in cash and the payment or crediting of
dividend equivalents in respect of deferred amounts credited in Common Stock
Equivalents. Deferred amounts may be paid in a lump sum or in installments in
the manner and to the extent permitted, and in accordance with rules and
procedures established, by the Committee.

12. NON-TRANSFERABILITY OF GRANTS AND AWARDS.

No grant or Award under the Plan, and no right or interest therein, shall be
(i) assignable, alienable or transferable by a Participant, except by will or
the laws of descent and distribution, or (ii) subject to any obligation, or the
lien or claims of any creditor, of any Participant, or (iii) subject to any
lien, encumbrance or claim of any party made in respect of or through any
Participant, however arising. During the lifetime of a Participant, Stock
Options and Stock Appreciation Rights are exercisable only by, and shares of
Common Stock issued upon the exercise of Stock Options and Stock Appreciation
Rights or in settlement of other Awards will be issued only to, and other
payments in settlement of any Award will be payable only to, the Participant or
his or her legal representative. The Committee may, in its sole discretion,
authorize written designations of beneficiaries and authorize Participants to
designate beneficiaries with the authority to exercise Stock Options and Stock
Appreciation Rights granted to a Participant in the event of his or her death.
Notwithstanding the foregoing, the Committee may, in its sole discretion and on
and subject to such terms and conditions as it shall deem appropriate, which
terms and conditions shall be set forth in the related grant agreement:
(i) authorize a Participant to transfer all or a portion of any Non-Qualified
Stock Option or Stock Appreciation Right, as the case may be, granted to such
Participant; provided, that in no event shall any transfer be made to any person
or persons other than such Participant’s spouse, children or grandchildren, or a
trust for the exclusive benefit of one or more such persons, which transfer must
be made as a gift and without any consideration; and (ii) provide for the
transferability of a particular grant or Award pursuant to a qualified domestic
relations order. All other transfers and any retransfer by any permitted
transferee are prohibited and any such purported transfer shall be null and
void. Each Stock Option or Stock Appreciation Right which becomes the subject of
permitted transfer (and the Participant to whom it was granted by the Company)
shall continue to be subject to the same terms and conditions as were in effect
immediately prior to such permitted transfer. The Participant shall remain
responsible to the Company for the payment of all withholding taxes incurred as
a result of any exercise of such Stock Option or Stock Appreciation Right. In no
event shall any permitted transfer of a Stock Option or Stock Appreciation Right
create any right in any party in respect of any Stock Option, Stock Appreciation
Right or other grant or Award, other than the rights of the qualified transferee
in respect of such Stock Option or Stock Appreciation Right specified in the
related grant agreement.

13. CHANGE IN CONTROL.

(a) EFFECT ON GRANTS. In the event of a Change in Control (as defined below) of
the Company, except as the Board of Directors comprised of a majority of
Independent Directors may expressly provide otherwise, and notwithstanding any
other provision of the Plan to the contrary: (i) all Stock Options and Stock
Appreciation Rights then outstanding shall become fully exercisable as of the
date of the Change in Control, whether or not then exercisable; (ii) all
restrictions and conditions in respect of all Restricted Stock Grants then
outstanding shall be deemed satisfied as of the date of the Change in Control;
and (iii) all Performance Grants and Stock-Based Grants shall be deemed to have
been fully earned, at the maximum amount of the award opportunity specified in
the grant agreement, as of the date of the Change in Control.

(b) CHANGE IN CONTROL DEFINED. A “Change in Control” of the Company shall occur
when: (i) any Person (or group of Persons acting together or in concert) becomes
the Beneficial Owner, directly or indirectly, of twenty percent (20%) or more of
the combined voting power of the Company’s securities (including its Common
Stock and any other voting securities) then outstanding; or (ii) the
shareholders of the Company approve a definitive agreement for a merger
involving the Company and/or any of its direct or indirect subsidiaries which
would result in the Common Stock outstanding immediately prior to such merger
continuing to represent less than fifty percent of the voting power of the
Company outstanding immediately after such merger, or approve a merger,
consolidation or other similar transaction which would result in the Common
Stock then outstanding being converted into or exchanged for the securities of
any other entity; or (iii) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or other
disposition of all or substantially all of the assets of the Company; or
(iv) the Independent Directors no longer constitute a majority of the Board of
Directors. “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Exchange Act. “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act. “Independent Director” means any individual who is a
member of the Board of Directors on the date the Plan becomes effective and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to, a consent solicitation relating to the election of directors of the
Company, or a director who is a Person, or represents a Person or Group of
Persons acting together, who is, or who publicly announces the intention to
become, the Beneficial Owner, directly or indirectly, of 20% or more of the
voting power of the Company’s outstanding voting securities) whose election to
the Board of Directors, or nomination for election to the Board of Directors by
the Company’s shareholders, was approved or recommended by the affirmative vote
of a majority of the directors then in office who either (i) were directors on
the date the Plan becomes effective or (ii) were elected or nominated for
election as a director by a Board of Directors comprised of a majority of
directors in office on the date this Plan becomes effective and/or their
successors whose election, or nomination for election by the Company’s
shareholders, was previously so approved or recommended by a Board of Directors
comprised of a majority of Independent Directors. Persons shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Company
and its Affiliates, (ii) the trustee or other fiduciary holding securities under
an employee benefit plan sponsored by the Company or any of its subsidiaries, or
(iii) underwriters temporarily holding securities pursuant to an offering of
such securities by the Company.

14. AMENDMENT AND TERMINATION.

The Board of Directors may terminate the Plan at any time, except with respect
to grants then outstanding. The Board of Directors may amend the Plan at any
time and from time to time in such respects as the Board of Directors may deem
necessary or appropriate without approval of the shareholders, unless such
approval is necessary in order to comply with applicable laws, including the
Exchange Act and the Code. In no event may the Board of Directors amend the Plan
without the approval of the shareholders to (i) increase the maximum number of
shares of Common Stock which may be issued pursuant to the Plan, (ii) increase
any limitation set forth in the Plan on the number of shares of Common Stock
which may be issued, or the aggregate value of Awards which may be made, in
respect of any type of grant to all Participants during the term of the Plan or
to any Participant during any specified period, (iii) reduce the minimum
exercise price for Stock Options and Stock Appreciation Rights, or (iv) change
the Performance Measure criteria identified at Section 9(c) of the Plan.

15. MISCELLANEOUS.

(a) WITHHOLDING TAXES. All Awards under the Plan will be made subject to any
applicable withholding for taxes of any kind. The Company shall have the right
to deduct from any amount payable under the Plan, including delivery of shares
of Common Stock to be made under the Plan, all federal, state, city, local or
foreign taxes of any kind required by law to be withheld with respect to such
payment and to take such other actions as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes. If shares of
Common Stock are used to satisfy withholding taxes, such shares shall be valued
based on the Fair Market Value thereof on the date when the withholding for
taxes is required to be made. The Company shall have the right to require a
Participant to pay cash to satisfy withholding taxes as a condition to the
payment of any amount (whether in cash or shares of Common Stock) under the
Plan.

(b) NO RIGHT TO EMPLOYMENT. Neither the adoption of the Plan nor the making of
any grant or Award shall confer upon any Employee any right to continued
employment with the Company or any Subsidiary, nor shall it interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
any Employee at any time, with or without cause.

(c) UNFUNDED PLAN. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.

(d) PAYMENTS TO TRUST. The Committee is authorized to cause to be established a
trust agreement or several trust agreements whereunder the Committee may make
payments of amounts due or to become due to Participants in the Plan.

(e) ENGAGING IN COMPETITION WITH COMPANY. In the event a Participant terminates
his or her employment with the Company or a Subsidiary for any reason
whatsoever, and within eighteen (18) months after the date thereof accepts
employment with any competitor of, or otherwise engages in competition with, the
Company, the Committee, in its sole discretion, may require such Participant to
return, or (if not received) to forfeit, to the Company the economic value of
any Award which is realized or obtained (measured at the date of exercise,
vesting or payment) by such Participant (i) at any time after the date which is
six months prior to the date of such Participant’s termination of employment
with the Company or (ii) during such other period as the Committee may
determine. The provisions of this Section 15(e) shall cease to have any force or
effect whatsoever immediately upon the occurrence of any Change in Control
described at Section 13 hereof.

(f) OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
any termination indemnity or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
pension or other employee benefit plan or similar arrangement provided by the
Company or any Subsidiary, unless (i) expressly so provided by such other plan
or arrangement or (ii) the Committee expressly determines that an Award or a
portion thereof should be included as recurring compensation. Nothing contained
in the Plan shall prohibit the Company or any Subsidiary from establishing other
special awards, incentive compensation plans, compensation programs and other
similar arrangements providing for the payment of performance, incentive or
other compensation to Employees. Payments and benefits provided to any Employee
under any other plan, including, without limitation, any stock option, stock
award, restricted stock, deferred compensation, savings, retirement or other
benefit plan or arrangement, shall be governed solely by the terms of such other
plan.

(g) SECURITIES LAW RESTRICTIONS. In no event shall the Company be obligated to
issue or deliver any shares of Common Stock if such issuance or delivery shall
constitute a violation of any provisions of any law or regulation of any
governmental authority or securities exchange. No shares of Common Stock shall
be issued under the Plan unless counsel for the Company shall be satisfied that
such issuance will be in compliance with all applicable Federal and state
securities laws and regulations and all requirements of any securities exchange
on which the Common Stock is listed.

(h) GRANT AGREEMENTS. Each Participant receiving a grant under the Plan shall
enter into a grant agreement with the Company in a form specified by the
Committee agreeing to the terms and conditions of the grant and such related
matters as the Committee shall, in its sole discretion, determine.

(i) SEVERABILITY. In the event any provision of the Plan shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of the Plan.

(j) GOVERNING LAW. The Plan shall be governed by and construed in

accordance with the laws of the State of Ohio.

